Appeal from a judgment of the Supreme Court, Albany County, entered on a verdict of a jury in favor of Debbie Haynes, an infant, and Donald Haynes, her father. On the afternoon of July 24, 1960 Debbie Haynes, then just under two years of age, was playing ball with her brother, three years old, some 15 to 20 feet from her parents at a picnic ground owned and operated by defendant. Suddenly as she chased the ball she lost her footing and slid 5 to 10 feet down a slope feet first into an open fireplace, suffering second and third degree burns on portions of her feet. Appellant asserts that there is no evidence in the record to support the jury’s verdict that Debbie’s injuries were caused by his negligence. We cannot agree. We find sufficient evidence in the present record upon which the jury could properly find that appellant was negligent in the construction and maintenance of the fireplace and that such negligence was a proximate cause of the injuries sustained. Judgment unanimously affirmed, with costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.